MEMORANDUM **
We affirm Terry Lee Puryear’s conviction. Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), is inapplicable, and the Confrontation Clause is not implicated because the informant’s statements on the tape recordings were not offered for their truth.
The district court correctly determined that Puryear failed to show prejudice from any preindictment delay. United States v. Huntley, 976 F.2d 1287, 1290 (9th Cir. 1992).
Any error in the government’s efforts to produce the informant was harmless and non-prejudicial. United States v. LaRizza, 72 F.3d 775, 780 (9th Cir.1995).
The evidence, viewed in the light most favorable to the government, overwhelmingly established Puryear’s guilt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
Finally, any possible errors on the part of the witnesses or prosecutor did not prejudice Puryear’s case. United States v. Nadler, 698 F.2d 995, 1001-02 (9th Cir. 1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.